COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  EL PASO CENTRAL APPRAISAL                                      No. 08-17-00003-CV
  DISTRICT,                                      §
                                                                      Appeal from
                         Appellant,              §
                                                                  327th District Court
  v.                                             §
                                                               of El Paso County, Texas
  HAWKINS & I-10 ACQUISITION CO.,                §
  L.P.,                                                          (TC # 2016DTX0495)
                                                 §
                         Appellee.


                                        JUDGMENT

       The Court has considered this cause on agreed motion to dismiss and concludes the motion

should be granted and the appeal should be dismissed, in accordance with the opinion of this Court.

We therefore dismiss the appeal. We further order costs be assessed against the party incurring

same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.